EXHIBIT 10.1

SEPARATION AGREEMENT

          This Separation Agreement (this "Agreement") by and between Interpool
Inc., a Delaware corporation (the "Company"), and Mitchell I. Gordon (the
"Executive"), is entered into effective as of July 15, 2003.

          WHEREAS, the Executive is employed by the Company as its Executive
Vice President and Chief Financial Officer and serves on the Company's board of
directors; and

          WHEREAS, the Executive and the Company are parties to an Employment
Agreement dated September 20, 2002 (the "Employment Agreement"); and

          WHEREAS, the Company and the Executive have agreed the Executive shall
cease to be employed by the Company, and they wish to set forth their mutual
agreement as to the terms and conditions thereof;

          NOW THEREFORE, the Company and the Executive, intending to be legally
bound, do hereby agree as follows:

          1. Separation. Effective as of July 17, 2003 (the "Separation Date"),
the Executive shall cease to be employed by the Company and shall resign from
all positions the Executive holds as an officer of the Company or any of the
Company's subsidiaries or affiliates (the Company and all of its subsidiaries
and affiliates are hereinafter referred to as the "Affiliated Entities"). The
Executive shall continue to serve on the Company's Board of Directors and the
board of directors of any other Affiliated Entity on which he serves until the
date of his resignation or the request of the Company's Board of Directors for
his resignation.

          2. Employment Agreement. Effective as of the Separation Date, the
Employment Agreement shall terminate and shall thereafter be of no force and
effect; provided, however, that (1) on the Separation Date the Executive shall
receive unpaid Base Salary (as defined in the Employment Agreement) to the
Separation Date, reimbursement for all unpaid business expenses in accordance
with Section 6(d) of the Employment Agreement, and payment in respect of accrued
but unused vacation days; (2) on the Separation Date the Executive shall receive
a cash payment in the amount of $200,000, representing the amount earned in
respect of the Executive's annual bonus for 2003 to the Separation Date; (3) the
Executive shall be entitled to all other unpaid amounts and benefits (to the
extent not otherwise addressed in this Agreement) to which the Executive is
entitled under the Company's and other Affiliated Entities' compensation and
benefit plans that have accrued to the Separation Date; and (4) the provisions
of Section 15 of the Employment Agreement ("Confidentiality; Nonsolicitation,
Noncompetition") shall survive and shall continue to apply in accordance with
their terms. Other than as expressly set forth in or contemplated by this
Agreement, the Executive shall not be entitled to receive any benefits, payment
or other compensation from the Company or any of the Affiliated Entities,
including, without limitation, severance and benefits under the Employment
Agreement. From and after the Separation Date, the Executive shall have no
rights under the Employment Agreement except as set forth in this Section 2.

          3. Separation Benefits. Subject to the Executive's continued
compliance with Section 15 of the Employment Agreement:

          (i) on the first business day immediately following the Revocation
Date (as defined in Section 9(a) hereof), the Executive shall receive a cash
payment from the Company in the amount of $800,000, and thereafter in accordance
with the Company's regular payroll practices, the Executive shall receive a
monthly payment from the Company of $66,667 on the Company's first regular
payroll date following the Revocation Date and for each of the next 47
succeeding months; provided, however, that (1) if the Executive dies prior to
all monthly installments having been made under this Section 3(i), each
remaining installment payment shall be made to his beneficiary or estate at the
time such payment would have been made to the Executive but for his death, and
(2) if a Change in Control (as defined in the Employment Agreement) occurs prior
to all monthly installments having been made under this Section 3(i), then the
Executive (or his beneficiary or estate, as the case may be) shall receive, in a
lump sum cash payment, the balance of any such monthly installments not yet paid
to the Executive (such payment to be discounted to reflect the time value of
money based on then applicable short-term, mid-term or long-term applicable
federal rate under Section 1274(d) of the Internal Revenue Code of 1986, as
amended);

          (ii) for the 60-month period immediately following the Separation
Date, the Company shall provide the Executive and his dependents life,
disability, accident and health insurance benefits substantially similar to
those provided to the Executive and his dependents immediately prior to the
Separation Date at no greater cost to the Executive than would be the cost to
the Executive if he had continued employment with the Company and had continued
to receive such benefits on terms and conditions no less favorable than as
provided to other senior executives of the Company. Benefits otherwise
receivable by the Executive pursuant to this Section 3(ii) shall be reduced to
the extent benefits of the same type are received by or made available to the
Executive during such 60-month period from subsequent employment (and any such
benefits received by or made available to the Executive shall be reported to the
Company by the Executive); provided, however, that the Company shall reimburse
the Executive for the excess, if any, of the cost of such benefits to the
Executive over the cost to the Executive of benefits provided by the Company;

           (iii) for the 60-month period immediately following the Separation
Date, the Company shall continue to provide the Executive with a monthly car
allowance and related operation, maintenance and insurance costs as provided to
the Executive immediately prior to the Separation Date. Such allowance and
benefits shall be reduced to the extent benefits of the same type are received
by or made available to the Executive during such 60-month period (and any such
benefits received by or made available to the Executive shall be reported to the
Company by the Executive);

          (iv) for a one-year period immediately following the Separation Date,
or, if earlier, until the Executive is provided with an office by a new employer
in the New York City metropolitan area, the Company shall pay directly or
reimburse the Executive for the cost of maintaining suitable office space in
Manhattan, together with appropriate secretarial services; provided, however,
that the aggregate monthly cost shall not exceed $3,000; and

          (v) each outstanding stock option granted to the Executive by the
Company shall become fully vested and immediately exercisable in full (or remain
exercisable in full) and shall remain exercisable in full, to the extent not
previously exercised, until the option expiration date (i.e., without regard to
the Executive's separation from employment); provided, however, that until the
earlier to occur of December 31, 2003 and the date the Company files its Annual
Report on Form 10-K for the fiscal year of the Company ended December 31, 2002,
the Executive shall be subject to the trading restrictions in Company securities
that generally apply (if any) to the Company's senior management and directors.

          4. Indemnification. To the fullest extent permitted by the Delaware
General Corporate Law and the Company's certificate of incorporation and by-laws
(as any of the same exists or may hereafter be amended, but in the case of any
such amendment only to the extent that such amendment permits broader
indemnification rights than existed before), the Company shall promptly
indemnify the Executive for all amounts (including, without limitation,
judgments, fines, settlement payments, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys' fees and expenses))
incurred, payable or paid by the Executive in connection with or relating to any
action, litigation, arbitration, proceeding, suit, investigation or inquiry,
including, but not limited to, any past, present or future investigations or
inquiries by or on behalf of the Audit Committee of the Company's Board of
Directors or any governmental, regulatory or other person or entity relating to
the Company's financial statements, accounting practices or similar matters (the
"Proceeding"), arising out of or relating to the past, present or future
performance by the Executive of services (including, without limitation,
services rendered pursuant to Section 8) for or on behalf of, or having acted or
acting as a fiduciary of any employee benefit plans, programs or arrangements
of, or having served or serving as a director, officer, employee, consultant or
agent of, the Company or any other Affiliated Entity. The Company shall advance
to the Executive all reasonable costs and expenses incurred, payable or paid by
him in connection with a Proceeding within 15 days after receipt by the Company
of a written request from the Executive for such advance until it shall
ultimately be decided that the Executive is not entitled to indemnification from
the Company. The Executive's request shall include an undertaking by the
Executive to timely repay the amount of such advancements if it shall ultimately
be determined that he is not entitled to be indemnified against such costs and
expenses. In connection with any determination as to whether the Executive is
entitled to indemnification, the Company shall, if it determines that the
Executive is not entitled to indemnification, promptly submit such issue to
independent legal counsel (who shall not have performed services for the Company
or any other Affiliated Entity) ("Independent Counsel"). In connection with any
determination made by the Company or Independent Counsel that the Executive is
not entitled to be indemnified, the burden of proof shall be on the Company to
show that the Executive is not so entitled. If there has been no determination
by the Independent Counsel or if the Independent Counsel determines that the
Executive would not be permitted to be indemnified in whole or in part under
applicable law, the Executive shall have the right to commence litigation in any
court in the State of New York seeking a determination by the court or
challenging any such determination by the Independent Counsel or any aspect
thereof, including the legal or factual bases therefor, and the Company hereby
consents to service of process and to appear in any such proceeding. Any
determination by the Independent Counsel shall be conclusive and binding on the
Company and the Executive unless challenged by the Executive in accordance with
the preceding sentence within 90 days after the Executive's receipt of notice of
such determination. If the Executive has commenced or thereafter commences legal
proceedings within such 90-day period to secure a determination that the
Executive should be indemnified under applicable law, any determination made by
the Company or the Independent Counsel that the Executive would not be permitted
to be indemnified under applicable law shall not be binding and the Executive
shall continue to receive advancement of costs and expenses and shall not be
required to reimburse the Company for any costs or expenses advanced to the
Executive until a final judicial determination is made with respect thereto (as
to which all rights of appeal therefrom have been exhausted or lapsed) that the
Executive is not entitled to indemnification from the Company. If it is
determined in such final judicial determination that the Executive is not
entitled to indemnification or if the Executive does not timely challenge the
determination by the Independent Counsel that he is not entitled to
indemnification, then the Executive shall promptly repay the amount of advances
of costs and expenses made to him by the Company pursuant to this Section 4. The
Company also agrees to continue to maintain a director's and officers' liability
insurance policy covering the Executive to the same extent and with the same
limits and retentions as the Company provides such coverage for its other
executive officers and directors.

          5. Legal Fees. The Company shall pay directly or reimburse the
Executive for all reasonable legal fees and expenses incurred by the Executive
in connection with the negotiation and preparation of this Agreement.

          6. Publicity. The Company and the Executive shall cooperate in the
preparation of one or more press releases in respect of the Executive's ceasing
to be employed by the Company (each, a "Press Release"). No Press Release shall
be issued without the Executive's consent, which consent shall not be
unreasonably withheld. From and after the first date a Press Release is issued,
neither the Company, any other Affiliated Entity, nor the Executive shall issue
a press release or media release or make any public statement or public comment
that names, refers to or otherwise identifies the other party without at least
24 hours' prior written notice to the other party and such other party's prior
written consent, which consent shall not be unreasonably withheld, unless the
Company or the Executive, as the case may be, (i) has used reasonable efforts to
contact the other party, (ii) in good faith believes that a release, statement
or comment must be made before the other party will respond to the attempt to
make contact and (iii) (A) has received advice from legal counsel that to delay
making the release, statement or comment for 24 hours could reasonably be
expected to subject that party to liability or (B) such party believes that
there is a business or other necessity for issuing such release, statement or
comment without waiting for the other party's prior consent. The Executive
understands that the Company shall be holding an investors conference call
within 24 hours after the first Press Release is issued and acknowledges the
provisions of the preceding sentence shall not apply with respect to responses
to questions raised during such conference call, provided that the Company shall
have provided the Executive with the "Q&A" to be used in such call and obtained
the Executive's prior written consent, which shall not be unreasonably withheld,
to any portions of such Q&A which names, refers to or otherwise identifies the
Executive.

          7. Mutual Nondisparagement. (a) The Executive shall not make,
participate in the making of, or encourage any other person to make, any
statements, written or oral, which criticize, disparage, or defame the goodwill
or reputation of, or which are intended to embarrass, the Company or any of the
Affiliated Entities or any of their respective past or present directors,
officers, executives or employees.

                     (b) Neither the Company, any of its Affiliated Entities,
nor any of their respective directors, officers, employees, or affiliates shall
make or participate in the making of, any statements, written or oral, which
criticize, disparage, or defame the reputation of, or which are intended to
embarrass, the Executive.

                     (c) Notwithstanding the foregoing, nothing in this Section
7 shall prohibit (i) any person from making truthful statements when required by
order of a court or other body having jurisdiction, or as otherwise may be
required by law or legal process, (ii) any officer, director, employee or
affiliate of the Company or the Executive from making truthful non-public
statements or truthful public statements in the course of responding to
inquiries from the media, lenders, investors, market analysts, rating agencies
or other similar parties, (iii) the Executive from making truthful statements to
prospective employers or clients, (iv) any officer, director, employee or
affiliate of the Company or the Executive from making truthful non-public
statements while participating in any investigation authorized by the Audit
Committee of the Company's Board of Directors or (v) truthful statements made in
any press release or investor conference call in accordance with Section 6
above. It shall not be a violation of this Section 7 for the Executive or any
officer, director, employee or other affiliate of the Company to, in good faith,
repeat statements made by other persons

          8. Continuing Assistance/Consulting by Executive. (a) From the
Separation Date until the earlier to occur of (i) October 31, 2003 or (ii) the
date the Company files its Annual Report on Form 10-K for the fiscal year ended
December 31, 2002 (but in any event until September 30, 2003) (the "Initial
Period"), the Executive shall, as requested by the Company, make himself
available to the Company during business hours on reasonable notice to provide
transition assistance to the Company's Chief Financial Officer (or the person or
persons serving in such role until the Company hires a Chief Financial Officer
or other Company employees) and to provide assistance to those responsible for
the Company's financial matters on selected matters. During the period from the
Separation Date until August 31, 2003, the Executive shall devote substantially
his full working time to providing such services and during the remainder of the
Initial Period, the Executive's time commitment shall be as hereinafter set
forth in this Section 8(a). Subject to the terms and conditions of this Section
8(a), from September 1, 2003 through July 31, 2007 (the "Consulting Period"),
the Executive shall make himself available to the Company to assist the Company
and the other Affiliated Entities, as may be requested by the Company at
mutually convenient times and places (such assistance shall not interfere with
the Executive's then current employment or other business ventures), with
respect to special projects as requested by the Company's Chief Executive
Officer or Board of Directors and agreed to by the Executive (such agreement not
to be unreasonably withheld) and with respect to assisting the Company's Chief
Financial Officer (or the person or persons serving in such role until the
Company hires a Chief Financial Officer or other Company employees) with respect
to other matters that arose during the Executive's employment with the Company.
The Executive shall devote up to 40 hours per month during the period from
September 1, 2003 until September 1, 2005 in fulfilling his duties under this
Section 8 and for the remainder of the Consulting Period up to 10 hours per
month. The Company shall reimburse the Executive for all reasonable
out-of-pocket expenses and costs (including, but not limited to, legal fees and
expenses) that he may incur in connection with providing assistance under this
Section 8. The Executive agrees that he will not knowingly divulge any material
or confidential proprietary matters of the Company which are not otherwise in
the public domain which he learns as a result of providing assistance hereunder;
provided, however, that this shall not prohibit the Executive from sharing this
information on a confidential basis with his legal advisors in connection with
any legal process, investigation or inquiry. The Company agrees that the
Executive shall not be required to provide services under Sections 8(a) or
Section 8(b) hereof to the extent he is prevented from doing so by reason of
physical or mental incapacity and such failure to provide services shall not
affect or impair any of the Executive's rights under this Agreement.

                     (b) The Executive agrees to cooperate with the
investigation of the Company's accounting practices being undertaken by special
counsel for the Audit Committee of the Company's Board of Directors and any
other investigations and legal proceedings. The Company acknowledges and agrees
that any time the Executive devotes to such cooperation shall count towards his
satisfaction of the applicable time commitments arising under Section 8(a)
hereof. The Company agrees to cooperate with the Executive in connection with
any legal or regulatory proceeding, investigation, inquiry or claims involving
the Executive as to which the Executive has the right to indemnification from
the Company.

          9. Mutual Release. (a) Subject to Section 9(b) hereof:

                                (i) The Executive, on behalf of himself and his
successors, assigns, heirs and any and all other persons claiming through the
Executive, if any, and each of them, shall and does hereby forever relieve,
release, and discharge the Company and the other Affiliated Entities and their
respective predecessors, successors, officers, directors, employees,
shareholders, legal advisers and accountants, and each of them, from any and all
claims, debts, liabilities, demands, obligations, liens, promises, acts,
agreements, costs and expenses (including, but not limited to, attorneys' fees
and expenses), damages, actions and causes of action, of whatever kind or
nature, including, without limitation, any statutory, civil or administrative
claim, or any claim, arising out of acts or omissions occurring before the
execution of this Agreement, whether known or unknown, suspected or unsuspected,
fixed or contingent, apparent or concealed (collectively referred to as
"claims"), including, but not limited to, any claims based on, arising out of,
related to or connected with the subject matter of this Agreement, the
Executive's employment or the termination thereof, and any and all facts in any
manner arising out of, related to or connected with the Executive's employment
with, or termination of employment from, the Company and any other Affiliated
Entity, including, but not limited to, any claims arising from rights under
federal, state, and local laws prohibiting discrimination on the basis of race,
national origin, sex, religion, age, marital status, handicap, ancestry, sexual
orientation, or any other form of discrimination, and any common law claims of
any kind, including, but not limited to, contract, tort, and property rights
including, but not limited to, breach of contract, breach of the implied
covenant of good faith and fair dealing, tortious interference with contract or
current or prospective economic advantage, fraud, deceit, misrepresentation,
defamation, wrongful termination, infliction of emotional distress, breach of
fiduciary duty, and any other common law claim of any kind whatever.

                                (ii) The Executive expressly waives any and all
rights under any applicable law with respect to claims that he does not know or
suspect to exist in his favor at the time of executing this Agreement, even
though, if known by him, such claims may have materially affected his settlement
with the Company.

                                (iii) In addition to the release set forth above
in this Section 9, the Executive hereby voluntarily and knowingly waives all
rights or claims arising under the Federal Age Discrimination in Employment Act.
This waiver is given only in exchange for consideration in addition to anything
of value to which the Executive would have been entitled absent this Agreement.
Such waiver does not waive rights or claims which may arise after the date of
execution of this Agreement. The Executive acknowledges that: (A) this entire
Agreement is written in a manner calculated to be understood by him; (B) he has
been advised to consult with an attorney before executing this Agreement; (C) he
was given a period of twenty-one days within which to consider this Agreement;
and (D) to the extent he executes this Agreement before the expiration of the
twenty-one-day period, he does so knowingly and voluntarily and only after
consulting his attorney. The Executive shall have the right to cancel and revoke
this Agreement during a period of seven days following his execution of this
Agreement, and this Agreement shall not become effective, and no money shall be
paid under Section 3 hereof, until the day after the expiration of such
seven-day period (the "Revocation Date"). The seven-day period of revocation
shall commence upon the date of execution of this Agreement. In order to revoke
this Agreement, the Executive shall deliver to the Company, prior to the
expiration of said seven-day period, a written notice of revocation. Upon such
revocation, this Agreement shall be null and void and of no further force or
effect.

                     (b) Notwithstanding anything to the contrary herein,
nothing herein shall be deemed to release the Company or any other person or
entity in respect of (i) the Executive's rights (including the rights of those
entitled to claim through him) (A) under this Agreement or with respect to any
breach of this Agreement by the Company, (B) to indemnification or insurance
pursuant to the certificate or incorporation or by-laws of the Company or any
other Affiliated Entity or otherwise pursuant to law, or (C) to vested benefits
under any plans maintained by the Company or any of the Affiliated Entities or
(ii) any claim the Executive (or anyone claiming on his behalf) pursues against
any person or entity who or which has brought any claim, or on whose behalf a
claim has been brought, against or with respect to the Executive.

                     (c) Subject to Section 9(d) hereof:

                                (i) The Company, on behalf of itself and the
other Affiliated Entities, their respective successors and assigns, and any and
all other persons claiming through any Affiliated Entity, and each of them,
shall and does hereby forever relieve, release, and discharge the Executive and
his successors, assigns, and heirs, from any and all claims, debts, liabilities,
demands, obligations, liens, promises, acts, agreements, costs and expenses
(including, but not limited to, attorneys' fees and expenses), damages, actions
and causes of action, of whatever kind or nature, including, without limitation,
any statutory, civil or administrative claim, or any claim, arising out of acts
or omissions occurring before the execution of this Agreement, whether known or
unknown, suspected or unsuspected, fixed or contingent, apparent or concealed
(collectively referred to as "claims"), including, but not limited to, any
claims based on, arising out of, related to or connected with the subject matter
of this Agreement, the Executive's employment or the termination thereof, and
any and all facts in any manner arising out of, related to or connected with the
Executive's employment with, or termination of employment from, the Company and
any other Affiliated Entity, including, but not limited to, statutory and common
law claims of any kind, including, but not limited to, contract, tort, and
property rights including, but not limited to, breach of contract, breach of the
implied covenant of good faith and fair dealing, tortious interference with
contract or current or prospective economic advantage, fraud, deceit,
misrepresentation, defamation, wrongful termination, infliction of emotional
distress, breach of fiduciary duty, and any other common law claim of any kind
whatever. Notwithstanding the preceding sentence, and without limiting the
Executive's rights to indemnification, if a judicial or regulatory body
determination is made or the Company's Board of Directors or the Audit Committee
thereof reasonably concludes, in good faith, that the Executive engaged in
criminal or fraudulent conduct or intentionally or recklessly committed an
illegal act in performing his employment duties with the Company or any other
Affiliated Entity, then the Company shall not be barred from bringing a claim
against the Executive relating to such criminal or fraudulent conduct or
intentional or reckless illegal act.

                                (ii) The Company expressly waives any and all
rights under any applicable law with respect to claims that it does not know or
suspect to exist in its favor at the time of executing this release, even though
if known by it, such claims may have materially affected its settlement with the
Executive.

                     (d) Notwithstanding anything to the contrary herein,
nothing herein shall be deemed to release the Executive in respect of the
Company's rights under this Agreement or with respect to any breach of this
Agreement by the Executive.

          10. Entire Agreement. This Agreement sets forth the entire agreement
of the Company and the Executive with respect to the subject matter hereof, and
supersedes in its entirety, any severance plan or policy of any of the
Affiliated Entities.

          11. Successors. This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive other than by will or the laws of descent and distribution. Without
the prior written consent of the Executive this Agreement shall not be
assignable by the Company. This Agreement shall inure to the benefit of and be
enforceable by the Executive's legal representatives. This Agreement shall inure
to the benefit of and be binding upon the Company and its successors.

          12. Amendment. This Agreement may be amended, modified or changed only
by a written instrument executed by the Executive and the Company.

          13. Governing Law; Arbitration. (a) This Agreement shall be governed
by and construed in accordance with the laws of the State of New York, without
reference to principles of conflict of laws. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect.

                     (b) Except as set forth in Section 13(c), any dispute or
controversy arising under this Agreement shall be settled exclusively by
arbitration, conducted before one arbitrator to be mutually agreed upon by the
parties hereto. In the event the parties are unable to agree upon an arbitrator,
the Company and the Executive shall each appoint an arbitrator, and these two
arbitrators shall select a third, who shall be the arbitrator. Arbitration shall
be held in New York, New York in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator's award in any court having jurisdiction; provided however, that the
Company shall be entitled to seek a restraining order or injunction in any court
of competent jurisdiction to prevent any continuation of any violation of the
provisions of Section 15 of the Employment Agreement and the Executive hereby
consents that such restraining order or injunction may be granted without the
necessity of the Company's posting any bond, it being acknowledged and agreed
that any breach or threatened breach of the provisions of Section 15 of the
Employment Agreement will cause irreparable injury to the Company and that money
damages will not provide an adequate remedy to the Company.

                     (c) The Company shall pay all costs, expenses and fees
incurred by or on behalf of the Executive in connection with any matter
arbitrated hereunder or otherwise incurred by or on behalf of the Executive in
enforcing the Executive's rights against the Company (including, but not limited
to, rights to indemnification) so long as such costs, expenses and fees were
incurred in good faith. Such payments shall be made within 5 days after receipt
by the Company of a written request for payment accompanied with supporting
documentation for such costs, expenses and fees. No matter concerning the
Executive's rights to indemnification, including, without limitation, whether he
is entitled to indemnification under Section 4 hereof or otherwise, whether he
is entitled to advancement of costs and expenses or whether the Company is
entitled to repayment of such advances of costs and expenses shall be brought to
or be the subject of arbitration.

          14. No Mitigation. The Company agrees that the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company hereunder. Further, except as set forth
in Sections 3(ii) and (iii) hereof, the amount of any payment or benefit
provided for in this Agreement shall not be reduced by any compensation earned
by the Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise

          15. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given (i) when personally delivered, (ii) one day
following the day when deposited with a reputable and established overnight
express courier (charges prepaid), or (iii) five days following mailing by
certified or registered mail, postage prepaid and return receipt requested.
Unless another address is specified in notices shall be sent to the addresses
indicated below:

To the Company:

Interpool, Inc.
211 College Road East
Princeton, New Jersey 08540
Attention: Chief Executive Officer

With a copy to:

Interpool, Inc.
633 Third Avenue
27th Floor
New York, New York 10017
Attention: General Counsel


To the Executive:

129 East 69th Street
Apt. 6-A
New York, New York 10021

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: Stuart N. Alperin

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

          16. Tax Withholding. Notwithstanding any other provision of this
Agreement, the Company may withhold from any amounts payable under this
Agreement, or any other benefits received pursuant hereto, such minimum Federal,
state and/or local taxes as shall be required to be withheld under any
applicable law or regulation.

          IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Agreement as of the date first set forth above.

   INTERPOOL, INC.

By:   /s/ Martin Tuchman                     
       Name: Martin Tuchman
       Title: Chief Executive Officer



   /s/ Mitchell I. Gordon                           
                Mitchell I. Gordon
